UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4498


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

JAYSON COLLINS PHILPOTT,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:09-cr-00038-D-1)


Submitted:   October 19, 2011             Decided:   November 14, 2011


Before GREGORY, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States   Attorney,
Jennifer P. May-Parker, Yvonne V. Watford-McKinney, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jayson Collins Philpott pled guilty to being a felon

in     possession       of     a   firearm,          in     violation          of    18    U.S.C.

§ 922(g)(1)          (2006).         Philpott        received        an     above-Guidelines

ninety-month         sentence.         On   appeal,         Philpott       argues      that    his

sentence        is     procedurally           and     substantively               unreasonable.

Specifically,         he    claims     that    the        district     court        provided    an

inadequate explanation for its upward variance from the advisory

Guidelines range and that the court’s reasoning was insufficient

to justify the extent of the upward variance.                             We affirm.

            This court reviews a sentence imposed by a district

court       for            reasonableness,            applying             a        deferential

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.
38, 46, 51 (2007).             This court first examines the sentence for

“significant procedural error,” including improper calculation

of the Guidelines range, insufficient consideration of the 18

U.S.C. § 3553(a) (2006) factors, and inadequate explanation of

the     sentence       imposed.        Gall, 552 U.S.     at     51;     see    United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                 This court

also     must        ensure     that    the         district       court        analyzed       any

nonfrivolous         arguments     presented         by    the     parties,         sufficiently

explained its reasons for rejecting those arguments, and made

“an    individualized          assessment      based        on   the      facts      presented.”

Gall, 552 U.S. at 49-50; Carter, 564 F.3d at 328.                                         Because

                                               2
Philpott argued for a sentence different from the one imposed,

he properly preserved his claim of procedural sentencing error,

and we will reverse an abuse of discretion unless we conclude

the error was harmless.                See United States v. Lynn, 592 F.3d
572, 576, 578 (4th Cir. 2010).

           If      this        court       finds    a    sentence         procedurally

reasonable, it then examines the substantive reasonableness of

the sentence under the totality of the circumstances.                          United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                        Where the

sentencing      court     imposes      a    sentence    outside     the    Guidelines

range, it “‘must consider the extent of the deviation and ensure

that the justification is sufficiently compelling to support the

degree of the variance.’”               Id. (quoting Gall, 552 U.S. at 50).

This court “may consider the extent of the deviation [from the

recommended Guidelines range], but must give due deference to

the district court’s decision that the § 3553(a) factors, on a

whole, justify the extent of the variance.”                   Gall, 552 U.S. at

51.

           It is apparent from the record that the district court

considered both parties’ arguments and had a reasoned basis for

its   variance    from    the    Guidelines        range.   The     district    court

properly considered the § 3553(a) factors and explained that it

was    varying          from     the        Guidelines      range         because   a

within-Guidelines sentence would not account adequately for the

                                             3
seriousness      of     Philpott’s      offense       and   criminal     history,          nor

provide sufficient deterrence or just punishment for his crime.

The court also specifically addressed defense counsel’s argument

for a within-Guidelines sentence and explained why it was not

adopting counsel’s request.                Under the circumstances, we are

satisfied    that      the    district     court      rendered     an   individualized

assessment    in       this   case   and   adequately        explained        the    upward

variance and that the sentence is procedurally sound.                           Finally,

we cannot conclude that the district court abused its discretion

in imposing a nineteen-month upward variance, and we hold that

the    sentence       is    substantively       reasonable        in    light       of    the

seriousness       of       Philpott’s    criminal       history,        his     extensive

involvement      with      firearms,    and     the    district    court’s       reasoned

analysis of the relevant § 3553(a) factors.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with      oral   argument      because     the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            4